Exhibit 10.37


--------------------------------------------------------------------------------


[image00001.jpg]
 








December 21, 2016


ADP Management
Attn: David Derrick
1401 North 1075 West
Suite 240
Farmington, UT 84025


VIA ELECTRONIC MAIL


Re:  Agreement to Convert – Promissory Note
Dear Mr. Derrick:


You are being sent this letter as you are currently the holder of a promissory
note dated February 18, 2016 (the "Note") issued by ActiveCare, Inc. (the
"Company") pursuant to which you are owed remaining principal of $542,004.94
("Principal Amount"), along with accrued interest of $60,140.27 through
September 30, 2016 (the "Interest Amount").  The Principal Amount and Interest
Amount, collectively, the "Note Obligation").


Our Current Financing


As you may be aware, the Company is currently in the process of pursuing a
public offering of its securities to raise up to $17,500,000 and list its
securities onto the NASDAQ (the "Offering").  The Company has filed a
registration statement on Form S-1 related to the Offering which is being led by
Joseph Gunnar & Co (the "Underwriter"). The Company believes that attaining and
maintaining the listing of our Common Stock on NASDAQ is in the best interests
of our Company and its stockholders, because if listed on NASDAQ, the Company
believes that the liquidity in the trading of its Common Stock could be
significantly enhanced, which could result in an increase in the trading price
and may encourage investor interest and improve the marketability of our Common
Stock to a broader range of investors. The Company is therefore contacting you
and other holders of debt and preferred stock, to request holders to convert
their holdings into Common Stock.


What We Need From You
By executing and delivering this letter, you will hereby agree to automatically
convert upon closing of the Offering (the "Automatic Conversion"), the Note
Obligation of $602,145.21 into Common Stock of the Company at a conversion price
equal to $0.045 (the "Conversion Price") resulting in the issuance of 13,381,004
shares of Common Stock, subject to adjustment only for the contemplated reverse
stock split.  Upon the triggering of Automatic Conversion, the Company shall
send you prompt written notice (the "Automatic Conversion Notice") specifying
the date upon which such conversion was effective (the "Effective Date").   The
Automatic Conversion Notice will also contain instructions on surrendering to
the Company your original Note; provided, however, the Automatic Conversion
shall be effective on the Effective Date whether or not you surrender the Note,
which shall be null and void on the Effective Date.  In addition, the Note
Obligation will increase based on accrued interest as the event the Automatic
Conversion will occur after September 30, 2016.
 
1365 West Business Park Drive, Orem UT 84058
P 877-219-6050  I  F 855-864-2511
www.activecare.com

--------------------------------------------------------------------------------


Additionally, in connection with the Automatic Conversion, you will need to
execute and deliver, as a condition to the Company's issuance and delivery of
the shares of Common Stock underlying the Automatic Conversion, a lock-up
agreement prohibiting the sale or other transfer of securities that you own in
the Company for a period of 12 months beginning on the date of the closing of
the Offering, in form and substance reasonably required by the Underwriter.  The
foregoing lock up letter will be delivered to you shortly and you will need to
return such lock up letter prior to the Effective Date (such lock up letter will
include language that it will be null and void in the event the Offering is not
consummated on or before February 15, 2017).      


By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Automatic Conversion at the Conversion Price as described
herein.  Upon the Effective Date of such conversion, you understand that you
will be releasing and discharging the Company and its affiliates from any and
all obligations and duties that such persons may have to you with respect to the
Note and the Note Obligations.  Notwithstanding anything contained herein, in
the event the Offering is not consummated on or before February 15, 2017, this
Letter Agreement will terminate and shall be of no further force and effect.


This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement.  This Letter Agreement
shall be governed by and construed in accordance with the laws of the State of
Utah without regard to choice of law principles.  This Letter Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one and the same instrument.  In case any
provision of this Letter Agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this Letter
Agreement, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.






***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***
 
 
1365 West Business Park Drive, Orem UT 84058
P 877-219-6050  I  F 855-864-2511
www.activecare.com


--------------------------------------------------------------------------------

 


Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.


Very truly yours,
ACTIVECARE, INC.




By: ___________________________
Name: Jeffrey Peterson
Title: Chief Executive Officer
Date: ____________________


ACCEPTED AND AGREED:


ADP MANAGEMENT CORPORATION




By:___________________________
Name: David Derrick
Title: Authorized Signatory
Date: ___________________




1365 West Business Park Drive, Orem UT 84058
P 877-219-6050  I  F 855-864-2511
www.activecare.com
 

--------------------------------------------------------------------------------